Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to office action sent on 12/03/2020.
As per instant Examiner Amendment, claims 1-2, 6, 8, 9,13,15,16, and 20 have been further amended.
Claims 1, 3, 5-6, 8-10, 12-13, 15-17, 19-20 have been examined and are pending in this application. Claims 1, 8 and 15 are independent.
Claims 4, 7, 11, 14 and 18 are cancelled. 
Claims 1, 3, 5-6, 8-10, 12-13, 15-17, 19-20 are allowed.

Examiner's Statement of reason for Allowance
7.	Claims 1, 3, 5-6, 8-10, 12-13, 15-17, and 19-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to machine learning and computer system security. More specifically, aspects of the disclosure may provide for generating security challenges using machine learning for assurance of human interaction in computing environment.
9.	The closest prior art, as previously recited, Mankala et al (US 2013/0018904 A1) provides data upload handler can be configured to convert the upload file into the package so that more than one converted document can Chen (Pub. No. US 2013/0173559 A1) provides a computer-implemented method of an electronic device for recovering deleted files of the electronic device, the method comprising: (a) storing properties of a file to a file list of a storage system of the electronic device when the file being deleted from the electronic device, compressing the deleted file, and storing the compressed file in a hidden partition of the storage system; (b) detecting whether the deleted file needs to be recovered; (c) obtaining the compressed file from the hidden partition when the deleted file needs to be recovered; and (d) decompressing the compressed file, and storing the decompressed file to an active partition in the electronic device. 
The Examiner concludes that none of Mankala and Chen nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 4. For example, none of the cited prior art teaches or suggest “… a to-be-packaged file of the at least one to-be-packaged file; generating, by the server, a storage location identifier based on a security level of the to- be-packaged file, wherein the storage location identifier indicates a storage location of a decompressed file in a 
As to claims 3, 5-6, 9-10, 12-13, 16-17, 19-20, the claims are dependent from claims 1, 8 and 15 respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






A.G.
January 5, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434